DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “location sub-system” and “processing unit” in claims 31-46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Upon reviewing the written specification of current application, Examiner finds the structure of the corresponding element as follows:
“location sub-system” as described in [0133] as a satellite-based location system module such as a Global Positioning System receiver, or a receiver for one or more of GLONASS, Galileo, Beidou, IRNSS (NAVIC), or QZSS,
“processing unit” as described in [0120] as a processor which is configured to execute one or more instructions which may be stored, as a computer program, on a memory of the processing unit. The memory may include volatile and/or non-volatile memory. The processing unit may be, for example, a computer system and could be a laptop, a desktop computer, a tablet, a mobile (cellular) telephone, a small form factor computer, or the like.
Allowable Subject Matter
Claims 31-39 and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 31 recites, “the camera module is configured to determine depth data for the harvested items, and wherein the processing unit is further configured to depth filter 
Specifically, Obropta’s provisional application 62/375365 does not support the subject matter described and relied upon in the Office Action to reject the limitation above. In the provisional application 62/375365, Obropta describes the depth sensor provides depth data to construct a 3D surface model of the crop S(x,y,t). There is no mentioning of any of the camera modules (described on page 4) determining the depth data and a processing unit is further configured to depth filter the image data (which are captured by the camera module) to exclude or delete parts of the image data which are more than a maximum distance away from the camera module.
Written Opinion dated 06/20/2019 cited Figs. 1, 6, 8 and paragraphs [0020]-[0025], [0044]-[0051] of JP 2013 074807 to teach a similar feature recited in cancelled claim 13. However, Examiner does not find Figs. 1, 6, 8 and paragraphs [0020]-[0025], [0044]-[0051] of JP 2013 074807 teaches the limitation of “the camera module is configured to determine depth data for the harvested items, and wherein the processing unit is further configured to depth filter the image data to exclude or delete parts of the image data which are more than a maximum distance away from the camera module” mentioned above.
Claims 47 and 50 are allowable over prior art of record for the same reason discussed above.
Other claims are dependent claims thus allowable over prior art of record at least by virtue of dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HUNG Q DANG/Primary Examiner, Art Unit 2484